Niblack, J.
This was a proceeding based upon a complaint by the State, on the relation of Frederick Shoenaman, trustee of Calumet, school township, of Lake county, against John Brown, auditor of that county, for a writ of mandate, requiring the latter to issue his warrant on. the county treasurer for a proportionate amount of certain school funds, under the control of such auditor, and ready for distribution by him to the several townships of the county. During the progress of the cause, Marcus M. Towle, as trustee of North school township, of the same county, applied by petition to be admitted as a party defendant, upon the ground that the amount of the funds in question, claimed by Shoenaman for his township, belonged to said school township of North, and that he, the said Towle, as such trustee, consequently had an interest in the action, but his application was refused. A judgment ensued, ordering Brown to issue his warrant in favor of Shoenaman, as demanded by the complaint. Towle alone appeals.
The only substantial difference between this case and that of Towle v. The State, ex rel. Shoenaman, ante, p. 120, decided at the present term, is that, in the latter case, the contest was concerning an interest in certain funds claimed by the civil township of Calumet; while in this case the-controversy has relation to a share in school funds, claimed by Calumet-township as a school organization. In all other respects the two cases, rested below upon the same facts, and involved in a general sense the? application of the same legal principles.
Upon the authority of the case cited, and thus referred to, the judgment in this case is affirmed, with costs.